DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pakin Pongcheewin (Reg. No. 78547) on 09/24/2021.The application has been amended as follows: 

1. (Currently amended) A method for transmitting a Scheduling Request (SR), the method comprising:
obtaining, by a terminal, a first Physical Uplink Control Channel (PUCCH) resource corresponding to a first SR, and a second PUCCH resource corresponding to a second SR, wherein the first PUCCH resource is different from the second PUCCH resource; the first SR corresponds to a first Transmission Time Interval (TTI) length, the second SR corresponds to a second TTI length, and the first TTI length is different from the second TTI length;

transmitting, by the terminal, the first SR and/or the second SR in a PUCCH if the first SR and/or the second SR is to be transmitted;
wherein when the first SR and the second SR are to be transmitted, transmitting, by the terminal, the first SR and/or the second SR in the PUCCH comprises one of following schemes:
scheme 1:
determining, by the terminal, an SR to be transmitted, from the first SR and the second SR;
transmitting, by the terminal, the first SR on the first PUCCH resource when the SR to be transmitted is the first SR; or
transmitting, by the terminal, the second SR on the second PUCCH resource when the SR to be transmitted is the second SR;
scheme 2:
transmitting, by the terminal, the second SR on the second PUCCH resource; or
scheme 3:
transmitting, by the terminal, the first SR on the first PUCCH resource; and
;
wherein transmitting, by the terminal, the first SR and/or the second SR in the PUCCH comprises:
transmitting, by the terminal, the first SR in a PUCCH corresponding to the second TTI length, and transmitting the second SR in a PUCCH corresponding to the second TTI length; or
transmitting, by the terminal, the first SR in a PUCCH corresponding to the first TTI length, and transmitting the second SR in a PUCCH corresponding to the second TTI length;
wherein transmitting, by the terminal, the first SR in the PUCCH corresponding to the second TTI length comprises:
transmitting, by the terminal, the first SR in the PUCCH corresponding to the second TTI length at a predefined or preconfigured time domain position in a transmission occasion of the first SR.

2. (Canceled)

3. (Previously presented) The method according to claim 1, wherein the second TTI length is less than the first TTI length.


transmitting, by the terminal, the first SR on the first PUCCH resource; or
transmitting, by the terminal, the second SR on the second PUCCH resource.

5-10. (Canceled)

11. (Currently amended) A method for transmitting a Scheduling Request (SR), the method comprising:
configuring, by a network-side device, a terminal with a first Physical Uplink Control Channel (PUCCH) resource corresponding to a first SR, and a second PUCCH resource corresponding to a second SR, wherein the first PUCCH resource is different from the second PUCCH resource; the first SR corresponds to a first Transmission Time Interval (TTI) length, the second SR corresponds to a second TTI length, and the first TTI length is different from the second TTI length; and
detecting, by the network-side device, whether the first SR and/or the second SR transmitted by the terminal is received in one or more transmission occasions of the first SR and/or the second SR, wherein the one or more transmission occasions are determined based on a transmission periodicity and/or an offset of a corresponding SR, and the corresponding SR is the first SR or the second SR;

scheme 1: detecting the first SR on the first PUCCH resource, or detecting the second SR on the second PUCCH resource;
scheme 2: detecting the second SR on the second PUCCH resource; or
scheme 3: detecting the first SR on the first PUCCH resource, and detecting the second SR on the second PUCCH resource;
wherein the detecting, by the network-side device, whether the first SR and/or the second SR transmitted by the terminal is received comprises:
detecting the first SR in a PUCCH corresponding to the second TTI length, and detecting the second SR in a PUCCH corresponding to the second TTI length; or
detecting the first SR in a PUCCH corresponding to the first TTI length, and detecting the second SR in a PUCCH corresponding to the second TTI length;
wherein the detecting the first SR in the PUCCH corresponding to the second TTI length comprises:
detecting the first SR in the PUCCH corresponding to the second TTI length at a predefined or preconfigured time domain position in a transmission occasion of the first SR.

12. (Canceled)


14. (Original) The method according to claim 11, wherein detecting, by the network-side device, whether the first SR and/or the second SR transmitted by the terminal is received comprises:
detecting, by the network-side device, the first SR on the first PUCCH resource in a transmission occasion of the first SR; and/or
detecting, by the network-side device, the second SR on the second PUCCH resource in a transmission occasion of the second SR.

15. (Currently amended) A terminal, comprising a processor, a memory, and a transceiver, wherein the transceiver receives and transmits data under the control of the processor, the memory stores preset programs, and the processor reads and executes the programs in the memory to:
obtain a first Physical Uplink Control Channel (PUCCH) resource corresponding to a first Scheduling Request (SR), and a second PUCCH resource corresponding to a second SR, wherein the first PUCCH resource is different from the second PUCCH resource; the first SR corresponds to a first Transmission Time Interval (TTI) length, the second SR corresponds to a second TTI length, and the first TTI length is different from the second TTI length;

transmit the first SR and/or the second SR in a PUCCH through the transceiver if the first SR and/or the second SR is to be transmitted;
wherein when the first SR and the second SR are to be transmitted, the processor is configured to read and execute the programs in the memory to transmit the first SR and/or the second SR in the PUCCH via one of following schemes:
scheme 1:
determining an SR to be transmitted, from the first SR and the second SR;
transmitting the first SR on the first PUCCH resource when the SR to be transmitted is the first SR; or
transmitting the second SR on the second PUCCH resource when the SR to be transmitted is the second SR;
scheme 2:
transmitting the second SR on the second PUCCH resource; or
scheme 3:
transmitting the first SR on the first PUCCH resource; and
transmitting the second SR on the second PUCCH resource;
wherein the processor is further configured to read and execute the programs in the memory to transmit the first SR and/or the second SR in the PUCCH by:
transmitting the first SR in a PUCCH corresponding to the second TTI length, and transmitting the second SR in a PUCCH corresponding to the second TTI length; or
transmitting the first SR in a PUCCH corresponding to the first TTI length, and transmitting the second SR in a PUCCH corresponding to the second TTI length;
wherein the processor is further configured to read and execute the programs in the memory to transmit the first SR in the PUCCH corresponding to the second TTI length by:
transmitting the first SR in the PUCCH corresponding to the second TTI length at a predefined or preconfigured time domain position in a transmission occasion of the first SR.

16. (Canceled)

17. (Previously presented) The terminal according to claim 15, wherein the second TTI length is less than the first TTI length.
18. (Previously presented) The terminal according to claim 15, wherein when the first SR or the second SR is to be transmitted, the processor is further configured to read and execute the programs in the memory to:
transmit the first SR on the first PUCCH resource; or


19-24. (Canceled)

25. (Currently amended) A network-side device, comprising a processor, a memory, and a transceiver, wherein the transceiver receives and transmits data under the control of the processor, the memory stores preset programs, and the processor reads and executes the programs in the memory to:
configure a terminal with a first Physical Uplink Control Channel (PUCCH) resource corresponding to a first Scheduling Request (SR), and a second PUCCH resource corresponding to a second SR, wherein the first PUCCH resource is different from the second PUCCH resource; the first SR corresponds to a first Transmission Time Interval (TTI) length, the second SR corresponds to a second TTI length, and the first TTI length is different from the second TTI length; and
detect whether the first SR and/or the second SR transmitted by the terminal is received in one or more transmission occasions of the first SR and/or the second SR, wherein the one or more transmission occasions are determined based on a transmission periodicity and/or an offset of a corresponding SR, and the corresponding SR is the first SR or the second SR;
wherein when the first SR and the second SR are to be transmitted by the terminal, the processor is further configured to read and execute the programs in the memory to 
scheme 1: detecting the first SR on the first PUCCH resource, or detecting the second SR on the second PUCCH resource;
scheme 2: detecting the second SR on the second PUCCH resource; or
scheme 3: detecting the first SR on the first PUCCH resource, and detecting the second SR on the second PUCCH resource; wherein the processor is further configured to read and execute the programs in the memory to detect whether the first SR and/or second SR transmitted by the terminal by:
detecting the first SR in a PUCCH corresponding to the second TTI length, and detecting the second SR in a PUCCH corresponding to the second TTI length; or
detecting the first SR in a PUCCH corresponding to the first TTI length, and detecting the second SR in a PUCCH corresponding to the second TTI length;
wherein the processor is further configured to read and execute the programs in the memory to detect the first SR in the PUCCH corresponding to the second TTI length by:
detecting the first SR in the PUCCH corresponding to the second TTI length at a predefined or preconfigured time domain position in a transmission occasion of the first SR.

26. (Canceled)

27. (Previously presented) The device according to claim 25, wherein the second TTI length is less than the first TTI length.

28. (Previously presented) The device according to claim 25, wherein the processor is further configured to read and execute the programs in the memory to detect whether the first SR and/or second SR transmitted by the terminal is received by:
detecting the first SR on the first PUCCH resource in a transmission occasion of the first SR; and/or
detecting the second SR on the second PUCCH resource in a transmission occasion of the second SR.

29-30. (Canceled)

31. (Previously presented) The method according to claim 1, wherein 
the first SR corresponds to a first service transmitted using the first TTI length, and the second SR corresponds to a second service transmitted using the second TTI length; or
the first SR corresponds to a first service, the second SR corresponds to a second service, and service attributes of the first service and the second service are different; or


32. (Previously presented) The method according to claim 11, wherein 
the first SR corresponds to a first service transmitted using the first TTI length, and the second SR corresponds to a second service transmitted using the second TTI length; or
the first SR corresponds to a first service, the second SR corresponds to a second service, and service attributes of the first service and the second service are different; or
a transmission periodicity and/or an offset of the first SR is configured based upon the first TTI length, and a transmission periodicity and/or an offset of the second SR is configured based upon the second TTI length.

33. (Previously presented) The terminal according to claim 15, wherein 
the first SR corresponds to a first service transmitted using the first TTI length, and the second SR corresponds to a second service transmitted using the second TTI length; or
the first SR corresponds to a first service, the second SR corresponds to a second service, and service attributes of the first service and the second service are different; or


34. (Previously presented) The network-side device according to claim 25, wherein 
the first SR corresponds to a first service transmitted using the first TTI length, and the second SR corresponds to a second service transmitted using the second TTI length; or
the first SR corresponds to a first service, the second SR corresponds to a second service, and service attributes of the first service and the second service are different; or
a transmission periodicity and/or an offset of the first SR is configured based upon the first TTI length, and a transmission periodicity and/or an offset of the second SR is configured based upon the second TTI length.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “deciding, by the terminal, whether to transmit the first SR and/or the second SR in one or more transmission occasions of the first SR and/or the second SR, wherein the one or more transmission occasions are determined based on a transmission periodicity and/or an offset of a corresponding SR, and the corresponding SR is the first SR or the second SR; and transmitting, by the terminal, the first SR and/or the second SR in a PUCCH if the first SR and/or the second SR is to be 
transmitting, by the terminal, the first SR in the PUCCH corresponding to the second TTI length at a predefined or preconfigured time domain position in a transmission occasion of the first SR.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,11,15 and 25.Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/      Primary Examiner, Art Unit 2468